In a proceeding to construe a will, the petitioners appeal from a decree of the Surrogate’s Court, Kings County, dated July 31, 1959, which holds that th’e entire residuary estate was given to the five legatees named in the residuary clause of the will and that petitioners (the issue of testatrix’ child who died before the will was executed) did not acquire any interest in the residuary estate. Decree affirmed, with costs to all parties filing briefs, payable out of the estate. No opinion. Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.